718 S.E.2d 401 (2011)
Michael E. BRITT, Sr. and Jheys C. Britt
v.
Larry DENNING.
No. 434P11.
Supreme Court of North Carolina.
November 9, 2011.
Kristen G. Atkins, Fuquay-Varina, for Denning, Larry.
John K. Burns, Wilmington, for Britt, Michael E. (Sr.), et al.

ORDER
Upon consideration of the petition filed by Defendant on the 11th of October 2011 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th of November 2011."